                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

WALLACE EUGENE EVATT, JR.,                )
                                          )
            Petitioner,                   )
                                          )                   C/A No.: 4:18-cv-0994-TLW
      v.                                  )
                                          )
WARDEN STEPHAN,                           )
                                          )
            Respondent.                   )
__________________________________________)

       Petitioner Wallace Eugene Evatt, Jr., proceeding pro se, filed this petition pursuant to

28 U.S.C. § 2254. ECF No. 1. Respondent Warden Stephan filed a motion for summary judgment

on June 8, 2018, ECF No. 11, to which Petitioner responded, ECF No. 35. Petitioner has also filed

various other motions. ECF Nos. 22, 24, 25, 29, 30, 31, 51.

       This matter now comes before this Court for review of the Report and Recommendation

(the Report) filed on November 1, 2018, by United States Magistrate Judge Thomas E. Rogers,

III, to whom this case was previously assigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2)(c), (D.S.C.). In the Report, the Magistrate Judge recommends granting

summary judgment and dismissing the petition. ECF No. 39. Petitioner filed Objections to the

Report, ECF No. 43, and Respondent filed a Reply to the Objections, ECF No. 48. This matter is

now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:
       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections …. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

        In light of the standard set forth in Wallace, the Court has carefully reviewed, de novo, the

Report, the applicable law, the Objections, and all other relevant filings, including cites to the

record by counsel. As noted in the Report, Petitioner has not presented cause for the procedural

default of four of his habeas claims, and these claims are therefore procedurally barred for the

reasons stated in the Report. ECF No. 39 at 10–20. Further, the Court accepts the Magistrate

Judge’s careful factual and legal analysis, which concludes that the “PCR court’s rejection of the

ineffective assistance of counsel ground for relief did not result in an unreasonable application of

Strickland and was not based upon an unreasonable determination of facts in light of the state court

record.” Id. at 22. Therefore, after careful consideration, IT IS ORDERED that the Report, ECF

No. 39, is ACCEPTED, and the Petitioner’s Objections, ECF No. 43, are OVERRULED. The

Respondent’s motion for summary judgment, ECF No. 11, is GRANTED, and the Petition, ECF

No. 1, is hereby DISMISSED. In light of the dismissal of the Petition, all other pending motions

are hereby deemed MOOT. ECF Nos. 22, 24, 25, 29, 30, 31, 51.
       The Court has reviewed this Petition in accordance with Rule 11 of the Rules Governing

Section 2254 Proceedings. The Court concludes that it is not appropriate to issue a certificate of

appealability as to the issues raised herein. Petitioner is advised that he may seek a certificate from

the Fourth Circuit Court of Appeals under Rule 22 of the Federal Rules of Appellate Procedure.

       IT IS SO ORDERED.


                                                               s/Terry L. Wooten____________
                                                               Chief United States District Judge
February 5, 2019
Columbia, South Carolina
